DETAILED ACTION
Double Patenting
In view of Applicant’s Remarks filed on November 22, 2021 and MPEP § 804(I)(B)(1)(b)(i), the provisional non-statutory double patenting rejection set forth in the Final Rejection mailed on October 20, 2021 is hereby withdrawn.
MPEP § 804(I)(B)(1)(b)(i) states that: “If a provisional nonstatutory double patenting rejection is the only rejection remaining in an application having the earliest effective U.S. filing date (taking into account any benefit under 35 U.S.C. 120, 121, 365(c), or 386(c) ) with respect to the conflicting claims) compared to the reference application(s), the examiner should withdraw the rejection in the application having the earliest effective U.S. filing date and permit that application to issue as a patent, thereby converting the "provisional" nonstatutory double patenting rejection in the other application(s) into a nonstatutory double patenting rejection when the application with the earliest U.S. effective filing date issues as a patent.” In this case, the present application has an earlier effective filing date than copending Application 16/131,050, and, as such, the provisional non-statutory double patenting rejection is withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Daniel Tesler on December 6, 2021

The application has been amended as follows: 
	Claims 1-18 and 20 are amended as seen below. The amendments are made to the set of claims filed on August 12, 2021. The Examiner notes that the amendments are solely for resolving minor grammatical informalities and/or maintaining consistency within the claims, and are not considered to alter the scope of the claims.

--  1.	A helmet comprising:
a rigid layer capable of being worn over a user's head;
an inner layer fixed to an inside surface of the rigid layer and capable of absorbing impact energy; and
an outer layer fixed to an outside surface of the rigid layer and capable of absorbing impact energy, and
wherein each of said inner and outer layers comprises a plurality of grooves for allowing flexure of the helmet in a vicinity of a neck of the user, and wherein said rigid layer ends at a point above said plurality of grooves and said inner and outer layers extend below said point.

2.	The helmet of claim 1, wherein said inner layer has a density between 15 and 50 pounds per cubic foot.

in said outer layer has a density between two and 15 pounds per cubic foot.

4.	The helmet of claim 1, wherein said inner layer comprises a viscoelastic foam.

5.	The helmet of claim 4, wherein said outer layer comprises a viscoelastic foam.

6.	The helmet of claim 5, wherein the viscoelastic foam of said inner layer has an open-cell structure and is capable of molding to the contour of the head of the user wearing said helmet.

7.	The helmet of claim 6, wherein the viscoelastic foam of said outer layer has an open-cell structure and is capable of absorbing high impact energy.

8.	The helmet of claim 7, wherein said inner layer has a density between 15 and 50 pounds per cubic foot.

9.	The helmet of claim 8, wherein said outer layer has a density between two and 15 pounds per cubic foot.

10.	The helmet of claim 9, wherein said inner layer further comprises an additional layer of viscoelastic foam with a density between two and 15 pounds per cubic inch.

in said helmet further comprises a layer of abrasion resistant material fixed to an outer surface of said outer layer.

12.	The helmet of claim 11, wherein said abrasion resistant material comprises a polyester material.

13.	The helmet of claim 11, wherein said abrasion resistant material comprises carbon fiber cloth.

14.	The helmet of claim 11, wherein said rigid layer further comprises carbon fiber.

15.	The helmet of claim 14, wherein said outer layer has a cone shaped peak with a rounded apex.

16.	The helmet of claim 15, wherein said apex is located on top of a centerline of the helmet when viewed from a front of the helmet.

17.	The helmet of claim 16, further comprising two ear holes, each ear hole located substantially over a respective ear of the user when the user is wearing said helmet; wherein said apex is located at rear of a vertical line drawn from the center of one ear hole when said helmet is upright and viewed from a side of the helmet.

in when said helmet is upright and viewed from the side, when a line is drawn between one ear hole and said apex, the angle between the line drawn and the vertical line of claim 17 is between zero and 35 degrees.

20.	The helmet of claim 1, wherein one or more of said grooves have a curved profile.   --

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
None of the prior art, alone or in combination, teaches a helmet having a rigid middle layer, an inner layer, and an outer layer, wherein each of said inner layer and said outer layer comprises a plurality of grooves for allowing flexure of the helmet in a vicinity of a neck of the user, and wherein said rigid layer ends at a point above said plurality of grooves and said inner and outer layers extend below said point.
The closest prior art of record is Baldi (US Patent No. 8,938,817) in view of Saboohi (GB 2463268A), as discussed in at least the Final Rejection mailed on December 22, 2020. Baldi and Saboohi together teach a helmet having a rigid middle layer, an inner layer, and an outer layer, wherein at least one of the layers includes a plurality of grooves for allowing flexure of the helmet in a vicinity of a neck of the user, but fail to further teach wherein each of said inner layer and said outer layer comprises a plurality of grooves for allowing flexure of the helmet in a vicinity of a neck of the user, and wherein said rigid layer ends at a point above said plurality of grooves and said inner and outer layers extend below said point. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-18 and 20 are allowed over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581. The examiner can normally be reached Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/JOCELYN BRAVO/Primary Examiner, Art Unit 3732